Case 1:19-cv-00200-JJM-PAS Document 62 Filed 08/27/20 Page 1 of 2 PageID #: 820




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

 RICHARD FERREIRA,
       Plaintiff,
 v.                                                  C.A. No. 1:19-cv-000200-JJM-PAS

 TOWN OF LINCOLN, et al.,
       Defendants.


           LINCOLN DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

        Now come Defendants Town of Lincoln, Lincoln Police Department, Chief of Police,

 Philip Gould, Dana L. Packer, Christopher Nightingale, Sean Gorman, Jason Bolduc, Walter M.

 Ptaszek, Stephen Rodrigues, Joseph Anterni, Brendan Legare, Kyle Kinniburgh, and Jonathon

 Sexton, pursuant to Rule 56 of the Federal Rules of Civil Procedure, and hereby move this

 Honorable Court for summary judgment on Plaintiff’s Second Amended Complaint, as there exists

 no genuine issue of material fact. In support thereof, Defendants submit the accompanying

 Memorandum of Law.

                                                   Defendants,
                                                   By their attorneys,

                                                   /s/Marc DeSisto

                                                   /s/Patrick K. Burns
                                                   Marc DeSisto, Esq. (#2757)
                                                   Patrick K. Burns, Esq. (#10107)
                                                   DESISTO LAW LLC
                                                   60 Ship Street
                                                   Providence, RI 02903
                                                   (401) 272-4442
                                                   marc@desistolaw.com
                                                   pburns@desistolaw.com




                                              1
Case 1:19-cv-00200-JJM-PAS Document 62 Filed 08/27/20 Page 2 of 2 PageID #: 821




                                 CERTIFICATION OF SERVICE

       I hereby certify that on this 27th day of August, 2020, I electronically filed and served this
 document through the electronic filing system upon the following:

        Chrisanne Wyrzykowski (#7565)                 Justin J. Sullivan (#9770)
        cwyrzykowski@riag.ri.gov                      jjsullivan@riag.ri.gov

         I further certify that a true and accurate copy of the within was mailed, postage pre-paid,
 this 27th day of August, 2020, to:

        Richard Ferreira, Pro Se
        PO Box 8000
        Shirley, MA 01464

                                                      /s/Patrick K. Burns




                                                  2
